

116 HR 2187 IH: Jobs Originated through Launching Travel Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2187IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Quigley (for himself and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to stimulate international tourism to the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jobs Originated through Launching Travel Act of 2019 or the JOLT Act of 2019. 2.Encouraging Canadian tourism to the United StatesSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
			
				(s)Canadian retirees
 (1)In generalThe Secretary of Homeland Security may admit as a visitor for pleasure as described in section 101(a)(15)(B) any alien for a period not to exceed 240 days, if the alien demonstrates, to the satisfaction of the Secretary, that the alien—
 (A)is a citizen of Canada; (B)is at least 50 years of age;
 (C)maintains a residence in Canada; (D)owns a residence in the United States or has signed a rental agreement for accommodations in the United States for the duration of the alien's stay in the United States;
 (E)is not inadmissible under section 212; (F)is not described in any ground of deportability under section 237;
 (G)will not engage in employment or labor for hire in the United States; and (H)will not seek any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)).
 (2)SpouseThe spouse of an alien described in paragraph (1) may be admitted under the same terms as the principal alien if the spouse satisfies the requirements of paragraph (1), other than subparagraph (D).
 (3)Immigrant intentIn determining eligibility for admission under this subsection, maintenance of a residence in the United States shall not be considered evidence of intent by the alien to abandon the alien's residence in Canada.
 (4)Period of admissionDuring any single 365-day period, an alien may be admitted as described in section 101(a)(15)(B) pursuant to this subsection for a period not to exceed 240 days, beginning on the date of admission. Periods of time spent outside the United States during such 240-day period shall not toll the expiration of such 240-day period..
		3.Secure travel partnership program enhanced security and reform
 (a)DefinitionsSection 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is amended to read as follows:
				
					(1)Authority to designate; definitions
 (A)Authority to designateThe Secretary of Homeland Security, in consultation with the Secretary of State, may designate any country as a program country if that country meets the requirements under paragraph (2).
 (B)DefinitionsIn this subsection: (i)Appropriate Congressional committeesThe term appropriate Congressional Committees means—
 (I)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate; and
 (II)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives.
								(ii)Overstay rate
 (I)Initial designationThe term overstay rate means, with respect to a country being considered for designation in the program, the ratio of— (aa)the number of nationals of that country who were admitted to the United States on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but who remained unlawfully in the United States beyond such periods; to
 (bb)the number of nationals of that country who were admitted to the United States on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal year.
 (II)Continuing designationThe term overstay rate means, for each fiscal year after initial designation under this section with respect to a country, the ratio of—
 (aa)the number of nationals of that country who were admitted to the United States under this section or on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but who remained unlawfully in the United States beyond such periods; to
 (bb)the number of nationals of that country who were admitted to the United States under this section or on the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal year.
 (III)Computation of overstay rateIn determining the overstay rate for a country, the Secretary of Homeland Security may utilize information from any available databases to ensure the accuracy of such rate.
 (iii)Program countryThe term program country means a country designated as a program country under subparagraph (A).. (b)Technical and conforming amendmentsSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) is amended—
 (1)in paragraph (2)(C)(iii), by striking Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives and the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate and inserting appropriate congressional committees;
 (2)in paragraph (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Homeland Security, of the House of Representatives and the Committee on the Judiciary, the Committee on Foreign Relations, the Select Committee on Intelligence and the Committee on Homeland Security and Governmental Affairs of the Senate and inserting appropriate congressional committees; and
 (3)in paragraph (7), by striking subparagraph (E). (c)Designation of program countries based on overstay rates (1)In generalSection 217(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
					
						(A)General numerical limitations
 (i)Low nonimmigrant visa refusal rateThe percentage of nationals of that country refused nonimmigrant visas under section 101(a)(15)(B) during the previous full fiscal year was not more than 3 percent of the total number of nationals of that country who were granted or refused nonimmigrant visas under such section during such year.
 (ii)Low nonimmigrant overstay rateThe overstay rate for that country was not more than 3 percent during the previous fiscal year.. (2)Qualification criteriaSection 217(c)(3) of such Act (8 U.S.C. 1187(c)(3)) is amended to read as follows:
					
 (3)Qualification criteriaAfter designation as a program country under section 217(c)(2), a country may not continue to be designated as a program country unless the Secretary of Homeland Security, in consultation with the Secretary of State, determines, pursuant to the requirements under paragraph (5), that the designation will be continued..
 (3)Initial periodSection 217(c) is further amended by striking paragraph (4). (4)Continuing designationSection 217(c)(5)(A)(i)(II) of such Act (8 U.S.C. 1187(c)(5)(A)(i)(II)) is amended to read as follows:
					
 (II)shall determine, based upon the evaluation in subclause (I), whether any such designation under subsection (d) or (f), or probation under subsection (f), ought to be continued or terminated;.
 (5)ReportSection 217(c)(5)(A)(i) of such Act (8 U.S.C. 1187(c)(5)(A)(i)) is further amended— (A)in subclause (IV), by striking and at the end;
 (B)in subclause (V), by striking the period at the end and inserting ; and; and (C)by adding after subclause (V) the following new subclause:
						
 (VI)shall submit to Congress a report regarding the security parameters described in paragraph (9).. (6)Computation of visa refusal rates; judicial reviewSection 217(c)(6) of such Act (8 U.S.C. 1187(c)(6)) is amended to read as follows:
					
						(6)Computation of visa refusal rates and judicial review
 (A)Computation of visa refusal ratesFor purposes of determining the eligibility of a country to be designated as a program country, the calculation of visa refusal rates shall not include any visa refusals which incorporate any procedures based on, or are otherwise based on, race, sex, or disability, unless otherwise specifically authorized by law or regulation.
 (B)Judicial reviewNo court shall have jurisdiction under this section to review any visa refusal, the Secretary of State’s computation of a visa refusal rate, the Secretary of Homeland Security’s computation of an overstay rate, or the designation or nondesignation of a country as a program country..
 (7)Visa waiver informationSection 217(c)(7) of such Act (8 U.S.C. 1187(c)(7)) is amended by— (A)striking subparagraphs (B) through (D); and
 (B)striking waiver information.— and all that follows through In refusing and inserting waiver information.—In refusing. (8)Waiver authoritySection 217(c)(8) of such Act (8 U.S.C. 1187(c)(8)) is amended to read as follows:
					
 (8)Waiver authorityThe Secretary of Homeland Security, in consultation with the Secretary of State, may waive the application of paragraph (2)(A)(i) for a country if—
 (A)the country meets all other requirements of paragraph (2); (B)the Secretary of Homeland Security determines that the totality of the country's security risk mitigation measures provide assurance that the country's participation in the program would not compromise the law enforcement, security interests, or enforcement of the immigration laws of the United States;
 (C)there has been a general downward trend in the percentage of nationals of the country refused nonimmigrant visas under section 101(a)(15)(B);
 (D)the country consistently cooperated with the Government of the United States on counterterrorism initiatives, information sharing, preventing terrorist travel, and extradition to the United States of individuals (including the country's own nationals) who commit crimes that violate United States law before the date of its designation as a program country, and the Secretary of Homeland Security and the Secretary of State assess that such cooperation is likely to continue;
 (E)the percentage of nationals of the country refused a nonimmigrant visa under section 101(a)(15)(B) during the previous full fiscal year was not more than 10 percent of the total number of nationals of that country who were granted or refused such nonimmigrant visas; and
 (F)the country enters into intelligence collection and information sharing arrangements with the United States and meets necessary requirements as established by the Secretary of Homeland Security and the United States intelligence community..
 (d)Termination of designation; probationSection 217(f) of the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:
				
					(f)Termination of designation; probation
 (1)DefinitionsIn this subsection: (A)Probationary periodThe term probationary period means the fiscal year in which a probationary country is placed in probationary status under this subsection.
 (B)Program countryThe term program country has the meaning given that term in subsection (c)(1)(B). (2)Determination, notice, and initial probationary period (A)Determination of probationary status and notice of noncomplianceAs part of each program country’s periodic evaluation required by subsection (c)(5)(A), the Secretary of Homeland Security shall determine whether a program country is in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).
 (B)Initial probationary periodIf the Secretary of Homeland Security determines that a program country is not in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the Secretary of Homeland Security shall place the program country in probationary status for the fiscal year following the fiscal year in which the periodic evaluation is completed.
 (3)Actions at the end of the initial probationary periodAt the end of the initial probationary period of a country under paragraph (2)(B), the Secretary of Homeland Security shall take one of the following actions:
 (A)Compliance during initial probationary periodIf the Secretary determines that all instances of noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in the latest periodic evaluation have been remedied by the end of the initial probationary period, the Secretary shall end the country’s probationary period.
 (B)Noncompliance during initial probationary periodIf the Secretary determines that any instance of noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in the latest periodic evaluation has not been remedied by the end of the initial probationary period—
 (i)the Secretary may terminate the country’s participation in the program; or (ii)on an annual basis, the Secretary may continue the country’s probationary status if the Secretary, in consultation with the Secretary of State, determines that the country’s continued participation in the program is in the national interest of the United States.
 (4)Actions at the end of additional probationary periodsAt the end of all probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the Secretary shall take one of the following actions:
 (A)Compliance during additional periodThe Secretary shall end the country’s probationary status if the Secretary determines during the latest periodic evaluation required by subsection (c)(5)(A) that the country is in compliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).
 (B)Noncompliance during additional periodsThe Secretary shall terminate the country's participation in the program if the Secretary determines during the latest periodic evaluation required by subsection (c)(5)(A) that the program country continues to be in noncompliance with the program requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2).
 (5)Effective dateThe termination of a country's participation in the program under paragraph (3)(B) or (4)(B) shall take effect on the first day of the first fiscal year following the fiscal year in which the Secretary determines that such participation shall be terminated. Until such date, nationals of the country shall remain eligible for a waiver under subsection (a).
 (6)Treatment of nationals after terminationFor purposes of this subsection and subsection (d)— (A)nationals of a country whose designation is terminated under paragraph (3) or (4) shall remain eligible for a waiver under subsection (a) until the effective date of such termination; and
 (B)a waiver under this section that is provided to such a national for a period described in subsection (a)(1) shall not, by such termination, be deemed to have been rescinded or otherwise rendered invalid, if the waiver is granted prior to such termination.
 (7)Consultative role of the secretary of stateIn this subsection, references to subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A) carry with them the consultative role of the Secretary of State as provided in those provisions..
 (e)Review of overstay tracking methodologyNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the methods used by the Secretary of Homeland Security—
 (1)to track aliens entering and exiting the United States; and (2)to detect any such alien who stays longer than such alien's period of authorized admission.
 (f)Sense of Congress on nonimmigrant overstay ratesIt is the sense of Congress that the Secretary of Homeland Security has not complied with the requirements under section 2 of Public Law 105–173 (8 U.S.C. 1376) relating to the collection of data and the submission of reports to Congress on nonimmigrant visa overstay rates, and that the Secretary should collect such data, and submit such reports as are required by that section.
 (g)Renaming of programSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended by striking visa waiver program each place it appears and inserting secure travel partnership program. 4.Visa processing (a)In generalNotwithstanding any other provision of law and not later than 90 days after the date of the enactment of this Act, the Secretary of State shall—
 (1)require United States diplomatic and consular missions to conduct visa interviews for nonimmigrant visa applications determined to require a consular interview in an expeditious manner, consistent with national security requirements, and in recognition of resource allocation considerations, such as the need to ensure provision of consular services to citizens of the United States; and
 (2)set a goal of interviewing nonimmigrant visa applicants, worldwide, within 15 days of receipt of application, subject to the conditions outlined in paragraph (1).
				(b)Reporting
 (1)Semi-annual reportsNot later than 30 days after the end of the first 6 months after the implementation of subsection (a), and not later than 30 days after June 30 and after December 31 of each subsequent year, the Secretary of State shall submit to the appropriate committees of the Congress a report that provides—
 (A)data substantiating the efforts of the Secretary of State to meet the requirements and goals described in subsection (a);
 (B)any factors that have negatively impacted the efforts of the Secretary to meet such requirements and goals; and
 (C)any measures that the Secretary plans to implement to meet such requirements and goals. (2)Annual reportsOn an annual basis, the Secretary of State shall submit to the appropriate committees of the Congress a strategic plan that describes the resources needed to carry out subsection (a), including a 10-year forecast of demand for nonimmigrant visas in the key high-growth markets, including—
 (A)a description of the methodology used to make such forecasts that— (i)describes the internal and external studies utilized to prepare such forecasts; and
 (ii)indicates whether such methodology utilizes the Department of Commerce’s analysis of visitor arrival projections;
 (B)a comparison of the Department of State’s nonimmigrant visa demand projections and the Department of Commerce’s visitor arrival projections by country; and
 (C)a description of the practices and procedures currently used by each United States diplomatic and consular mission to manage nonimmigrant visa workload.
 (3)Appropriate Committees of the CongressIn this section, the term appropriate committees of the Congress means— (A)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
					(c)Savings provision
 (1)In generalNothing in subsection (a) may be construed to affect a consular officer’s authority— (A)to deny a visa application under section 221(g) of the Immigration and Nationality Act (8 U.S.C. 1201(g)); or
 (B)to initiate any necessary or appropriate security-related check or clearance. (2)Security checksThe completion of a security-related check or clearance shall not be subject to the time limits set out in subsection (a).
 5.Secure technology pilot programSection 222 of the Immigration and Nationality Act (8 U.S.C. 1202) is amended by adding at the end the following:
			
				(i)
 (1)Except as provided in paragraph (3), the Secretary of State— (A)shall develop and conduct a pilot program to enhance existing procedures for processing visas under section 101(a)(15)(B) using secure remote videoconferencing technology as a method for conducting visa interviews of applicants; and
 (B)in consultation with other Federal agencies that use such secure communications, shall help ensure the security of the videoconferencing transmission and encryption conducted under subparagraph (A).
 (2)The pilot program authorized under paragraph (1) may not be conducted if the Secretary of State determines that such program—
 (A)poses an undue security risk; and (B)cannot be conducted in a manner consistent with maintaining security controls.
 (3)Not later than 90 days after the termination of the pilot program authorized under paragraph (1), the Secretary of State shall submit a report to the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate, and the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives that contains—
 (A)a detailed description of the results of such program, including an assessment of the efficacy, efficiency, and security of the remote videoconferencing technology as a method for conducting visa interviews of applicants; and
 (B)recommendations for whether such program should be continued, broadened, or modified. (4)If the Secretary of State makes a determination under paragraph (3), the Secretary shall submit a report to the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate, and the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives that describes the reasons for such determination.
 (5)For purposes of this subsection, the term in person interview includes interviews conducted using remote video technology.. 6.Visa and trusted traveler application coordinationTo the maximum extent possible, the Secretary of State shall seek to coordinate enrollment and interview processes for individuals eligible for both a United States visa and enrollment in the Global Entry program operated by U.S. Customs and Border Protection, including providing space for U.S. Customs and Border Protection interviews and unified application fees.
 7.ReportThe Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to Congress a report on the visa waiver program under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), which includes the following:
 (1)Quantitative language on how many people visited the United States under the secure travel partnership program, which countries had the highest number of visitors, and which were growing.
 (2)Ways in which the secure travel partnership program promotes travel security. (3)Long-term resource allocation of the Department of Homeland Security in managing the program.
			